

Exhibit 10.1
 
 
LSB FINANCIAL CORP.
1995 STOCK OPTION AND INCENTIVE PLAN
 
1. Plan Purpose.  The purpose of the Plan is to promote the long-term interests
of the Corporation and its stockholders by providing a means for attracting and
retaining directors, officers and employees of the Corporation and its
Affiliates. It is intended that designated Options granted pursuant to the
provisions of this Plan to persons employed by the Corporation or its Affiliates
will qualify as Incentive Stock Options. Options granted to persons who are not
employees will be Non-Qualified Stock Options.
 
2. Definitions.  The following definitions are applicable to the Plan:
 
“Affiliate” - means any “parent corporation” or “subsidiary corporation” of the
Corporation, as such terms are defined in Section 424(e) and (f), respectively,
of the Code.
 
“Bank” - means Lafayette Savings Bank, FSB, and any successor entity.
 
“Award” - means the grant of an Incentive Stock Option, a Non-Qualified Stock
Option, a Stock Appreciation Right, a Limited Stock Appreciation Right or any
combination thereof, as provided in the Plan.
 
“Code” - means the Internal Revenue Code of 1986, as amended.
 
“Committee” - means the Committee referred to in Section 3 hereof.
 
“Continuous Service” - means the absence of any interruption or termination of
service as a director, director emeritus, officer or employee of the Corporation
or an Affiliate, except that when used with respect to persons granted an
Incentive Option means the absence of any interruption or termination of service
as an employee of the Corporation or an Affiliate. Service shall not be
considered interrupted in the case of sick leave, military leave or any other
leave of absence approved by the Corporation or in the case of transfers between
payroll locations of the Corporation or between the Corporation, its parent, its
subsidiaries or its suc-cessor. With respect to any director emeritus,
continuous service shall mean availability to perform such functions as may be
required of the Bank’s directors emeriti.
 
“Corporation” - means LSB Financial Corp., an Indiana corporation.
 
“Employee” - means any person, including an officer or director, who is employed
by the Corporation or any Affiliate.
 
“ERISA” - means the Employee Retirement Income Security Act of 1974, as amended.
 
“Exercise Price” - means (i) in the case of an Option, the price per Share at
which the Shares subject to such Option may be purchased upon exercise of such
Option and (ii) in the case of a Right, the price per Share (other than the
Market Value per Share on the date of exercise and the Offer Price per Share as
defined in Section 10 hereof) which, upon grant, the
 


--------------------------------------------------------------------------------



Committee determines shall be utilized in calculating the aggregate value which
a Participant shall be entitled to receive pursuant to Sections 9, 10 or 12
hereof upon exercise of such Right.
 
“Incentive Stock Option” - means an option to purchase Shares granted by the
Committee pursuant to Section 6 hereof which is subject to the limitations and
restrictions of Section 8 hereof and is intended to qualify under Section 422 of
the Code.
 
“Limited Stock Appreciation Right” - means a stock appreciation right with
respect to Shares granted by the Committee pursuant to Sections 6 and 10 hereof.
 
“Market Value” - means the average of the high and low quoted sales price on the
date in question (or, if there is no reported sale on such date, on the last
preceding date on which any reported sale occurred) of a Share on the Composite
Tape for the New York Stock Exchange-Listed Stocks, or, if on such date the
Shares are not quoted on the Composite Tape, on the New York Stock Exchange, or,
if the Shares are not listed or admitted to trading on such Exchange, on the
principal United States securities exchange registered under the Securities
Exchange Act of 1934 on which the Shares are listed or admitted to trading, or,
if the Shares are not listed or admitted to trading on any such exchange, the
mean between the closing high bid and low asked quotations with respect to a
Share on such date on the Nasdaq System, or any similar system then in use, or,
if no such quotations are available, the fair market value on such date of a
Share as the Committee shall determine.
 
“Non-Employee Director” - means a director who a) is not currently an officer or
employee of the Corporation; b) is not a former employee of the Corporation who
receives compensation for prior services (other than from a tax-qualified
retirement plan); c) has not been an officer of the Corporation; d) does not
receive remuneration from the Corporation in any capacity other than as a
director, except "De Minimis Remuneration" as defined in the rules promulgated
pursuant to Section 162(m) of the Code; and e) does not possess an interest in
any other transactions or is not engaged in a business relationship for which
disclosure would be required under Item 404(a) or (b) of Regulation S-K.
 
“Non-Qualified Stock Option” - means an option to purchase Shares granted by the
Committee pursuant to Section 6 hereof, which option is not intended to qualify
under Section 422(b) of the Code.
 
“Option” - means an Incentive Stock Option or a Non-Qualified Stock Option.
 
“Participant” - means any director, officer or employee of the Corporation or
any Affiliate who is selected by the Committee to receive an Award and any
director or director emeritus of the Corporation who is granted an Award
pursuant to Section 20 hereof.
 
“Plan” - means the 1995 Stock Option and Incentive Plan of the Corporation.
 
“Related” - means (i) in the case of a Right, a Right which is granted in
connection with, and to the extent exercisable, in whole or in part, in lieu of,
an Option or another Right and (ii) in the case of an Option, an Option with
respect to which and to the extent a Right is exercisable, in whole or in part,
in lieu thereof has been granted.
 

2

--------------------------------------------------------------------------------



“Right” - means a Limited Stock Appreciation Right or a Stock Appreciation
Right.
 
“Shares” - means the shares of common stock of the Corporation.
 
“Stock Appreciation Right” - means a stock appreciation right with respect to
Shares granted by the Committee pursuant to Sections 6 and 9 hereof.
 
“Ten Percent Beneficial Owner” - means the beneficial owner of more than ten
percent of any class of the Corporation’s equity securities registered pursuant
to Section 12 of the Securities Exchange Act of 1934.
 
3. Administration.  The Plan shall be administered by a Committee consisting of
two or more members each of whom shall be a Non-Employee Director. The members
of the Committee shall be appointed by the Board of Directors of the
Corporation. Except as limited by the express provisions of the Plan, the
Committee shall have sole and complete authority and discretion, subject to
Office of Thrift Supervision Regulations, to (i) se-lect Participants and grant
Awards; (ii) determine the number of Shares to be subject to types of Awards
generally, as well as to individual Awards granted under the Plan; (iii)
determine the terms and conditions upon which Awards shall be granted under the
Plan; (iv) prescribe the form and terms of instruments evidencing such grants;
and (v) establish from time to time regulations for the administration of the
Plan, interpret the Plan, and make all determinations deemed necessary or
advisable for the administration of the Plan.
 
A majority of the Committee shall constitute a quorum, and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by a majority of the Committee without a meeting, shall
be acts of the Committee.
 
4. Participation in Committee Awards.  The Committee may select from time to
time Participants in the Plan from those directors (including directors
emeriti), officers and employees of the Corporation or its Affiliates who, in
the opinion of the Committee, have the capacity for contributing to the
successful performance of the Corporation or its Affiliates.
 
5. Shares Subject to Plan.  Subject to adjustment by the operation of Section 11
hereof, the maximum number of Shares with respect to which Awards may be made
under the Plan is 10% of the total Shares issued in the Bank’s conversion to the
capital stock form. The Shares with respect to which Awards may be made under
the Plan may be either authorized and unissued shares or issued shares
heretofore or hereafter reacquired and held as treasury shares. Shares which are
subject to Related Rights and Related Options shall be counted only once in
determining whether the maximum number of Shares with respect to which Awards
may be granted under the Plan has been exceeded. An Award shall not be
considered to have been made under the Plan with respect to any Option or Right
which terminates and new Awards may be granted under the Plan with respect to
the number of Shares as to which such termination has occurred.
 
6. General Terms and Conditions of Options and Rights.  The Committee shall have
full and complete authority and discretion, subject to OTS regulations and
except as expressly limited by the Plan, to grant Options and/or Rights and to
provide the terms and conditions
 

3

--------------------------------------------------------------------------------





(which need not be identical among Participants) thereof. In particular, the
Committee shall prescribe the following terms and conditions: (i) the Exercise
Price of any Option or Right, which shall not be less than the Market Value per
Share at the date of grant of such Option or Right, (ii) the number of Shares
subject to, and the expiration date of, any Option or Right, which expiration
date shall not exceed ten years from the date of grant, (iii) the manner, time
and rate (cumulative or otherwise) of exercise of such Option or Right, and (iv)
the restrictions, if any, to be placed upon such Option or Right or upon Shares
which may be issued upon exercise of such Option or Right. Notwithstanding the
foregoing and subject to compliance with applicable Office of Thrift Supervision
Regulations, no individual shall be granted Awards with respect to more than 25%
of the total shares subject to the Plan, and no director who is not an employee
of the Corporation shall be granted Awards with respect to more than 5% of the
total Shares subject to the Plan. All non-employee directors of the Corporation,
in the aggregate, may not be granted Awards with respect to more than 30% of the
total Shares subject to the Plan. No Awards shall begin vesting earlier than one
year from the date the Plan is approved by stockholders of the Corporation and
shall not vest at a rate in excess of 20% per year, beginning from the date of
grant.
 
In the event Office of Thrift Supervision Regulations are amended (the “Amended
Regulations”) to permit shorter vesting periods, any Award made pursuant to this
Plan, which Award is subject to the requirements of such Amended Regulations,
may vest, at the sole discretion of the Committee, in accordance with such
Amended Regulations.
 
Furthermore, at the time of any Award, the Participant shall enter into an
agreement with the Corporation in a form specified by the Committee, agreeing to
the terms and conditions of the Award and such other matters as the Committee,
in its sole discretion, shall determine (the “Option Agreement”).
 
7. Exercise of Options or Rights.
 
(a) Except as provided herein, an Option or Right granted under the Plan shall
be exercisable during the lifetime of the Participant to whom such Option or
Right was granted only by such Participant and, except as provided in paragraphs
(c) and (d) of this Section 7, no such Option or Right may be exercised unless
at the time such Participant exercises such Option or Right, such Participant
has maintained Continuous Service since the date of grant of such Option or
Right.
 
(b) To exercise an Option or Right under the Plan, the Participant to whom such
Option or Right was granted shall give written notice to the Corporation in form
satisfactory to the Committee (and, if partial exercises have been permitted by
the Committee, by specifying the number of Shares with respect to which such
Participant elects to exercise such Option or Right) together with full payment
of the Exercise Price, if any and to the extent required. The date of exercise
shall be the date on which such notice is received by the Corporation. Payment,
if any is required, shall be made either (i) in cash (including check, bank
draft or money order) or (ii) by delivering (A) Shares already owned by the
Participant and having a fair market value equal to the applicable exercise
price, such fair market value to be determined in such appropriate manner as may
be provided by the Committee or as may be
 

4

--------------------------------------------------------------------------------



required in order to comply with or to conform to requirements of any applicable
laws or regulations, or (B) a combination of cash and such Shares.


(c) Except as provided in Section 13 hereof, if a Participant to whom an Option
or Right was granted shall cease to maintain Continuous Service for any reason
(excluding death or disability and termination of employment by the Corporation
or any Affiliate for cause), such Participant may, but only within the period of
three months immediately suc-ceeding such cessation of Continuous Service and in
no event after the expiration date of such Option or Right, exercise such Option
or Right to the extent that such Participant was entitled to exercise such
Option or Right at the date of such cessation, provided, however, that such
right of exercise after cessation of Continuous Service shall not be available
to a Participant if the Committee otherwise determines and so provides in the
applicable instrument or instruments evidencing the grant of such Option or
Right. If a Participant to whom an Option or Right was granted shall cease to
maintain Continuous Service by reason of death or disability then, unless the
Committee shall have otherwise provided in the instrument evidencing the grant
of an Option or Stock Appreciation Right, all Options and Rights granted and not
fully exercisable shall become exercisable in full upon the happening of such
event and shall remain so exercisable (i) in the event of death for the period
described in paragraph (d) of this Section 7 and (ii) in the event of disability
for a period of three months following such date. If the Continuous Service of a
Participant to whom an Option or Right was granted by the Corporation is
terminated for cause, all rights under any Option or Right of such Participant
shall expire immediately upon the giving to the Participant of notice of such
termination.
 
(d) In the event of the death of a Participant while in the Continuous Service
of the Corporation or an Affiliate or within the three-month period referred to
in paragraph (c) of this Section 7, the person to whom any Option or Right held
by the Participant at the time of his death is transferred by will or the laws
of descent and distribution, or in the case of an Award other than an Incentive
Stock Option, pursuant to a qualified domestic relations order, as defined in
the Code or Title 1 of ERISA or the rules thereunder may, but only to the extent
such Participant was entitled to exercise such Option or Right immediately prior
to his death, exercise such Option or Right at any time within a period of one
year succeeding the date of death of such Participant, but in no event later
than ten years from the date of grant of such Option or Right. Following the
death of any Participant to whom an Option was granted under the Plan,
irrespective of whether any Related Right shall have theretofore been granted to
the Participant or whether the person entitled to exercise such Related Right
desires to do so, the Committee may, as an alternative means of settlement of
such Option, elect to pay to the person to whom such Option is transferred by
will or by the laws of descent and distribution, or in the case of an Option
other than an Incentive Stock Option, pursuant to a qualified domestic relations
order, as defined in the Code or Title I of ERISA or the rules thereunder, the
amount by which the Market Value per Share on the date of exercise of such
Option shall exceed the Exercise Price of such Option, multiplied by the number
of Shares with respect to which such Option is properly exercised. Any such
settlement of an Option shall be considered an exercise of such Option for all
purposes of the Plan.
 
 
 
8. Incentive Stock Options.  Incentive Stock Options may be granted only to
Participants who are Employees. Any provision of the Plan to the contrary
notwithstanding, (i) no Incentive Stock Option shall be granted more than ten
years from the date the Plan is adopted
 

5

--------------------------------------------------------------------------------



by the Board of Directors of the Corporation and no Incentive Stock Option shall
be exercisable more than ten years from the date such Incentive Stock Option is
granted, (ii) the Exercise Price of any Incentive Stock Option shall not be less
than the Market Value per Share on the date such Incentive Stock Option is
granted, (iii) any Incentive Stock Option shall not be transferable by the
Participant to whom such Incentive Stock Option is granted other than by will or
the laws of descent and distribution, and shall be exercisable during such
Participant’s lifetime only by such Participant, (iv) no Incentive Stock Option
shall be granted to any individual who, at the time such Incentive Stock Option
is granted, owns stock possessing more than ten percent of the total combined
voting power of all classes of stock of the Corporation or any Affiliate unless
the Exercise Price of such Incentive Stock Option is at least 110 percent of the
Market Value per Share at the date of grant and such Incentive Stock Option is
not exercisable after the expiration of five years from the date such Incentive
Stock Option is granted, and (v) the aggregate Market Value (determined as of
the time any Incentive Stock Option is granted) of the Shares with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant in any calendar year shall not exceed $100,000.
 
9. Stock Appreciation Rights.  A Stock Appreciation Right shall, upon its
exercise, entitle the Participant to whom such Stock Appreciation Right was
granted to receive a number of Shares or cash or combination thereof, as the
Committee in its discretion shall determine, the aggregate value of which (i.e.,
the sum of the amount of cash and/or Market Value of such Shares on date of
exercise) shall equal (as nearly as possible, it being understood that the
Corporation shall not issue any fractional shares) the amount by which the
Market Value per Share on the date of such exercise shall exceed the Exercise
Price of such Stock Appreciation Right, multiplied by the number of Shares with
respect of which such Stock Appreciation Right shall have been exercised. A
Stock Appreciation Right may be Related to an Option or may be granted
independently of any Option as the Committee shall from time to time in each
case determine. At the time of grant of an Option the Committee shall determine
whether and to what extent a Related Stock Appreciation Right shall be granted
with respect thereto, provided, however, and notwithstanding any other provision
of the Plan, that if the Related Option is an Incentive Stock Option, the
Related Stock Appreciation Right shall satisfy all the restrictions and
limitations of Section 8 hereof as if such Related Stock Appreciation Right were
an Incentive Stock Option and as if other rights which are Related to Incentive
Stock Options were Incentive Stock Options. In the case of a Related Option,
such Related Option shall cease to be exer-cisable to the extent of the Shares
with respect to which the Related Stock Appreciation Right was exercised. Upon
the exercise or termination of a Related Option, any Related Stock Appre-ciation
Right shall terminate to the extent of the Shares with respect to which the
Related Option was exercised or terminated.
 
10. Limited Stock Appreciation Rights.  At the time of grant of an Option or
Stock Appreciation Right to any Participant, the Committee shall have full and
complete authority and discretion to also grant to such Participant a Limited
Stock Appreciation Right which is Related to such Option or Stock Appreciation
Right, provided, however and notwithstanding any other provision of the Plan,
that if the Related Option is an Incentive Stock Option, the Related Limited
Stock Appreciation Right shall satisfy all the restrictions and limitations of
Section 8 hereof as if such Related Limited Stock Appreciation Right were an
Incentive Stock Option and as if all other Rights which are Related to Incentive
Stock Options were Incentive Stock Options. Subject to vesting requirements
contained in 12 C.F.R. § 563b.3(g)(4) or any successor
 

6

--------------------------------------------------------------------------------



regulation, a Limited Stock Appreciation Right shall be exercisable only during
the period be-ginning on the first day following the date of expiration of any
“offer” (as such term is hereinafter defined) and ending on the forty-fifth day
following such date.


A Limited Stock Appreciation Right shall, upon its exercise, entitle the
Participant to whom such Limited Stock Appreciation Right was granted to receive
an amount of cash equal to the amount by which the “Offer Price per Share” (as
such term is hereinafter defined) or the Market Value on the date of such
exercise, as shall have been provided by the Committee in its discretion at the
time of grant, shall exceed the Exercise Price of such Limited Stock
Appreciation Right, multiplied by the number of Shares with respect to which
such Limited Stock Appreciation Right shall have been exercised. Upon the
exercise of a Limited Stock Appreciation Right, any Related Option and/or
Related Stock Appreciation Right shall cease to be exercisable to the extent of
the Shares with respect to which such Limited Stock Appreciation Right was
exercised. Upon the exercise or termination of a Related Option or Related Stock
Appreciation Right, any Related Limited Stock Appreciation Right shall terminate
to the extent of the Shares with respect to which such Related Option or Related
Stock Appreciation Right was exercised or terminated.
 
For the purposes of this Section 10, the term “Offer” shall mean any tender
offer or exchange offer for Shares other than one made by the Corporation,
provided that the corporation, person or other entity making the offer acquires
pursuant to such offer either (i) 25% of the Shares outstanding immediately
prior to the commencement of such offer or (ii) a number of Shares which,
together with all other Shares acquired in any tender offer or exchange offer
(other than one made by the Corporation) which expired within sixty days of the
expiration date of the offer in question, equals 25% of the Shares outstanding
immediately prior to the commencement of the offer in question. The term “Offer
Price per Share” as used in this Section 10 shall mean the highest price per
Share paid in any Offer which Offer is in effect any time during the period
beginning on the sixtieth day prior to the date on which a Limited Stock
Appreciation Right is exercised and ending on the date on which such Limited
Stock Appreciation Right is exercised. Any securities or property which are part
or all of the consideration paid for Shares in the Offer shall be valued in
determining the Offer Price per Share at the higher of (A) the valuation placed
on such securities or property by the corporation, person or other entity making
such Offer or (B) the valuation placed on such securities or property by the
Committee.
 
 
11. Adjustments Upon Changes in Capitalization.  In the event of any change in
the outstanding Shares subsequent to the effective date of the Plan by reason of
any reorganization, recapitalization, stock split, stock dividend, combination
or exchange of shares, merger, consolidation or any change in the corporate
structure or Shares of the Corporation, the maximum aggregate number and class
of shares as to which Awards may be granted under the Plan and the number, class
and exercise price of shares with respect to which Awards theretofore have been
granted under the Plan shall be appropriately adjusted by the Committee, whose
determination shall be conclusive.
 
12. Effect of Merger.  In the event of any merger, consolidation or combination
of the Corporation (other than a merger, consolidation or combination in which
the Corporation is the continuing entity and which does not result in the
outstanding Shares being converted into or
 

7

--------------------------------------------------------------------------------



exchanged for different securities, cash or other property, or any combination
thereof) pursuant to a plan or agreement the terms of which are binding upon all
stockholders of the Corporation (except to the extent that dissenting
stockholders may be entitled, under statutory provisions or provisions contained
in the articles of incorporation, to receive the appraised or fair value of
their holdings), any Participant to whom an Option or Right has been granted
shall have the right (subject to the provisions of the Plan and any limitation
or vesting period applicable to such Option or Right), thereafter and during the
term of each such Option or Right, to receive upon exercise of any such Option
or Right an amount equal to the excess of the fair market value on the date of
such exercise of the securities, cash or other property, or combination thereof,
receivable upon such merger, consolidation or combination in respect of a Share
over the Exercise Price of such Right or Option, multiplied by the number of
Shares with respect to which such Option or Right shall have been exercised.
Such amount may be payable fully in cash, fully in one or more of the kind or
kinds of property payable in such merger, consolidation or combination, or
partly in cash and partly in one or more of such kind or kinds of property, all
in the discretion of the Committee.
 
13. Effect of Change in Control.  Each of the events specified in the following
clauses (i) through (iii) of this Section 13 shall be deemed a “change of
control:” (i) any third person, including a “group” as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, shall become the beneficial
owner of shares of the Corporation with respect to which 25% or more of the
total number of votes which may be cast for the election of the Board of
Directors of the Corporation, (ii) as a result of, or in connection with, any
cash tender offer, merger or other business combination, sale of assets or
contested election, or combination of the foregoing, the persons who were
directors of the Corporation shall cease to constitute a majority of the Board
of Directors of the Corporation, or (iii) the stockholders of the Corporation
shall approve an agreement providing either for a transaction in which the
Corporation will cease to be an independent publicly owned entity or for a sale
or other disposition of all or substantially all the assets of the Corporation.
In the event a change in control shall occur, unless the Committee shall have
otherwise provided in the instrument evidencing the grant of an Option or Stock
Appreciation Right, all Options and Stock Appreciation Rights theretofore
granted and not fully exercisable shall become exercisable in full upon the
happening of such event and shall remain so exercisable for a period of sixty
days following such date, after which they shall revert to being exercisable in
accordance with their terms, provided, however, that no Option or Stock
Appreciation Right which has previously been exercised or otherwise terminated
shall become exercisable.
 
14. Assignments and Transfers.  No Award nor any right or interest of a
Participant under the Plan in any instrument evidencing any Award under the Plan
may be assigned, encumbered or transferred except, in the event of the death of
a Participant, by will or the laws of descent and distribution or in the case of
Awards other than Incentive Stock Options pursuant to a qualified domestic
relations order, as defined in the Code or Title I of ERISA or the rules
thereunder.
 
15. Employee Rights Under the Plan.  No director, officer or employee shall have
a right to be selected as a Participant nor, having been so selected, to be
selected again as a Participant and no director, officer, employee or other
person shall have any claim or right to be granted an Award under the Plan or
under any other incentive or similar plan of the Corporation
 

8

--------------------------------------------------------------------------------



or any Affiliate. Neither the Plan nor any action taken thereunder shall be
construed as giving any employee any right to be retained in the employ of the
Corporation or any Affiliate.
 
16. Delivery and Registration of Stock.  The Corporation’s obligation to deliver
Shares with respect to an Award shall, if the Committee so requests, be
conditioned upon the receipt of a representation as to the investment intention
of the Participant to whom such Shares are to be delivered, in such form as the
Committee shall determine to be necessary or advisable to comply with the
provisions of the Securities Act of 1933 or any other Federal, state or local
securities legislation or regulation. It may be provided that any representation
requirement shall become inoperative upon a registration of the Shares or other
action eliminating the necessity of such representation under such Securities
Act or other securities legislation. The Corporation shall not be required to
deliver any Shares under the Plan prior to (i) the admission of such shares to
listing on any stock exchange on which Shares may then be listed, and (ii) the
completion of such registration or other qualification of such Shares under any
state or Federal law, rule or regulation, as the Committee shall determine to be
necessary or advisable.
 
17. Withholding-Tax.  The Corporation shall have the right to deduct from all
amounts paid in cash with respect to the exercise of a Right under the Plan any
taxes required by law to be withheld with respect to such cash payments. Where a
Participant or other person is entitled to receive Shares pursuant to the
exercise of an Option or Right pursuant to the Plan, the Corporation shall have
the right to require the Participant or such other person to pay the Corporation
the amount of any taxes which the Corporation is required to withhold with
respect to such Shares, and may, in its sole discretion, withhold sufficient
Shares to cover the amount of taxes which the Corporation is required to
withhold.
 
18. Amendment or Termination.  The Board of Directors of the Corporation may
amend, suspend or terminate the Plan or any portion thereof at any time, subject
to Office of Thrift Supervision Regulations, but (except as provided in Section
11 hereof) no amendment shall be made without approval of the stockholders of
the Corporation which shall, (i) increase the aggregate number of Shares with
respect to which Awards may be made under the Plan (except pursuant to Section
11), (ii) materially increase the benefits accruing to Participants, (iii)
materially change the requirements as to eligibility for participation in the
Plan or (iv) change the class of persons eligible to participate in the Plan,
provided, however, that no such amendment, suspension or termination shall
impair the rights of any Participant, without his consent, in any Award
theretofore made pursuant to the Plan.
 
19. Effective Date and Term of Plan.  The Plan shall become effective upon its
ratification by stockholders of the Corporation. It shall continue in effect for
a term of ten years unless sooner terminated under Section 18 hereof.
 
20. Initial Grant.  By, and simultaneously with, the ratification of this Plan
by the stockholders of the Corporation, each member of the Board of Directors of
the Corporation and each director emeritus of the Bank at the time of
stockholder ratification of this Plan who is not an Employee, is hereby granted
a ten-year, Non-Qualified Stock Option to purchase 3,860 shares at an Exercise
Price per share equal to the Market Value per share of the Shares on the date of
grant. Each such Option shall be evidenced by a Non-Qualified Stock Option
Agreement in a form approved by the Board of Directors and shall be subject in
all respects to the terms and
 

9

--------------------------------------------------------------------------------



conditions of this Plan, which are controlling. All Options granted pursuant to
this section shall vest in five equal annual installments with the first
installment vesting on the first anniversary of the date of grant, subject to
the Director maintaining Continuous Service with the Corporation or its
Affiliates since the date of grant.
 
 
 
 
 
 
10